   Case 9:17-cv-00050-DLC-KLD Document 236-1 Filed 04/21/21 Page 1 of 6



Daniel J. Kramer*                             John Morrison
Sara E. Hershman*                             MORRISON, SHERWOOD,
PAUL, WEISS, RIFKIND,                           WILSON & DEOLA, PLLP
 WHARTON & GARRISON LLP                       401 N. Last Chance Gulch St.
1285 Avenue of the Americas                   Helena, MT 59601
New York, NY 10019-6064                       Phone: 406-442-3261
Phone: 212-373-3000                           Fax: 406-443-7294
Fax: 212-757-3990                             Email: john@mswdlaw.com
Email: dkramer@paulweiss.com                  Counsel for Plaintiff Tanya Gersh
       shershman@paulweiss.com
Counsel for Plaintiff Tanya Gersh

Beth Littrell*
SOUTHERN POVERTY LAW
  CENTER
P.O. Box 1287
Decatur, GA 30030
Phone: 404-221-5876
Fax: 404-221-5857
Email: beth.littrell@splcenter.org
Counsel for Plaintiff Tanya Gersh

*Admitted pro hac vice

                   UNITED STATES DISTRICT COURT
                       DISTRICT OF MONTANA
                        MISSOULA DIVISION

                                                Case No. 9:17-cv-00050-DLC-KLD
TANYA GERSH,
                                                DECLARATION OF SARA E.
                             Plaintiff,         HERSHMAN IN SUPPORT OF
                    v.                          PLAINTIFF’S MOTION TO
                                                HOLD DEFENDANT ANDREW
ANDREW ANGLIN,                                  ANGLIN IN CONTEMPT OF
                                                THIS COURT’S FEBRUARY 9,
                             Defendant.         2021 ORDER AND TO
                                                ENFORCE DISCOVERY
                                                PURSUANT TO THAT ORDER

                                          1
    Case 9:17-cv-00050-DLC-KLD Document 236-1 Filed 04/21/21 Page 2 of 6



                 DECLARATION OF SARA E. HERSHMAN

      I, Sara E. Hershman, hereby declare:

      1.    I am an attorney with the law firm Paul, Weiss, Rifkind, Wharton &

Garrison LLP in New York, NY. The facts set forth herein are based on my

personal knowledge or information made known to me in the course of my

representation of Tanya Gersh.

      2.    I hereby file this Declaration in support of Plaintiff’s Motion to Hold

Defendant Andrew Anglin in Contempt of This Court’s February 9, 2021 Order

and to Enforce Discovery Pursuant to That Order.

      3.    On April 18, 2017, Ms. Gersh brought an action against Anglin based

on an extraordinary campaign of anti-Semitic harassment and intimidation that

Anglin and his avowedly neo-Nazi website, the Daily Stormer, carried out against

her and her family. (Dkt. 1.)

      4.    Anglin has refused to cooperate with the discovery process and has

disobeyed the Court’s orders throughout this action.

      5.    On June 7, 2018, Plaintiff served her first set of discovery requests on

Anglin. On July 9, 2018, Anglin served his responses to Plaintiff’s first discovery

requests, which consisted entirely of objections. (Dkt. 113-1, 124-1.)

      6.    The responses Anglin filed on August 11, 2018 after the Court granted

him an extension to file more substantive responses were incomplete. (Dkt. 112,


                                         2
    Case 9:17-cv-00050-DLC-KLD Document 236-1 Filed 04/21/21 Page 3 of 6



113.) Anglin refused to cooperate with Plaintiff’s counsel’s efforts to meet and

confer to resolve the issues, forcing Plaintiff to file her first motion to compel

Anglin to completely respond to Plaintiff’s interrogatories and requests for

documents on October 31, 2018. (Dkt. 112, 123.)

      7.     On January 18, 2019, the Court granted Plaintiff’s first motion to

compel, subject to certain limitations, including compelling Anglin to provide

information on his assets, which the Court found was appropriate because Plaintiff

alleged malice and asserted a claim for punitive damages. (Dkt. 131 at 26, 28.)

      8.     Anglin subsequently failed to appear for his properly noticed

deposition on April 30, 2019. (Dkt. 186.)

      9.     On April 30, 2019, the Clerk of Court entered default against Anglin

pursuant to Federal Rule of Civil Procedure 55(a). (Dkt. 188.)

      10.    On June 21, 2019, Plaintiff filed a motion for default judgment.

(Dkts. 201, 202.)

      11.    After a hearing at which Anglin again failed to appear, on August 8,

2019, the Court entered a default judgment against Anglin for compensatory and

punitive damages in the total amount of $14,042,438. (Dkts. 214, 215.)

      12.    Anglin has not yet paid any portion of the monetary judgment against

him, or shown any intent to do so.

      13.    In an effort to aid enforcement of the monetary judgment, Plaintiff


                                           3
    Case 9:17-cv-00050-DLC-KLD Document 236-1 Filed 04/21/21 Page 4 of 6



sought discovery on Anglin’s assets. On September 3, 2020 and September 4,

2020, Plaintiff served a Second Set of Interrogatories and Requests for Documents

(“Discovery Requests”) on Anglin, returnable by October 4, 2020. (Dkt. 229, Exs.

A, B.)

         14.   Anglin failed to answer, acknowledge, or otherwise respond to

Plaintiff’s Discovery Requests within the 30-day deadline set forth in Rules 33 and

34 of the Federal Rules of Civil Procedure.

         15.   On December 11, 2020, Plaintiff moved this Court to compel Anglin’s

responses. (Dkts. 228, 229.)

         16.   The Court granted Plaintiff’s motion to compel in an Order entered on

February 9, 2021 (the “February 9 Order”). (Dkt. 232.) Attached hereto as

Exhibit 1 is a true and correct copy of the February 9 Order.

         17.   On February 12, 2021, Plaintiff served a copy of the February 9 Order

on Andrew Anglin at all his known mailing addresses via Federal Express, and

filed proof of service with the Court, as the Court directed in the February 9 Order.

(Dkt. 233.) Attached hereto as Exhibit 2 is a true and correct copy of the Notice of

Compliance with Service Requirements Plaintiff filed with the Court on

February 12, 2021.

         18.   On February 17, 2021, Plaintiff received notice that three of the

copies of the February 9 Order sent by Federal Express were delivered, and three


                                           4
    Case 9:17-cv-00050-DLC-KLD Document 236-1 Filed 04/21/21 Page 5 of 6



were returned as undeliverable. The packages addressed to Anglin were delivered

to the following three addresses and were not returned: 3827 N. High Street,

Worthington, OH 43085; 7407 Brandshire Lane, Apt. B, Dublin, OH 43017; 979

High Street, Suite 2, Worthington, OH 43805-4047. Attached hereto as Exhibit 3

are true and correct copies of the tracking receipts for the copies of the February 9

Order Plaintiff served on Anglin via Federal Express.

      19.    Pursuant to the Court’s direction in the February 9 Order to file an

affidavit of counsel that set forth the reasonable expenses, including attorneys’

fees, that were incurred in the presentation of Plaintiff’s motion to compel,

Plaintiff filed an Affidavit of Attorneys’ Fees on February 19, 2021. (Dkt. 234.)

Attached hereto as Exhibit 4 is a true and correct copy of that Affidavit.

      20.    The February 9 Order set a deadline of April 1, 2021 for Anglin to

comply with Plaintiff’s post-judgment discovery requests, as modified by the

Order.

      21.    The April 1, 2021 deadline for Anglin to comply with the February 9

Order has expired. To date, Anglin has not produced any of the required discovery

or responded to the February 9 Order in any way.

      22.    In addition, Anglin has failed to show cause why he should not be

required to pay the attorneys’ fees awarded to Ms. Gersh in connection with the

motion to compel or to object to the $8,232 in attorneys’ fees set forth in the fee


                                          5
-cv-00050-DLC-KLD Document 236-1 Filed 04/21/21 P
